Title: Thomas Jefferson: Notes on The Elements of Ideology, ca. 5 Nov. 1823?, 5 November 1823
From: Jefferson, Thomas
To: 

1st section of theA supplement to the elements of Ideology on our means of obtaining knolegeA Syllabus or Analytical view of the ensuing work.IId Section of the elements of Ideology, or a Treatise on the Will & it’s effects.IntroductionChap.1.on society and it’s economy2.on Production or the formation of our riches.3.on the measure of usefulness, that is, it’s value or price4.on  change of form or fabrication, comprehending agriculture.5.on  change of place, or commercial industry.6.on Money7.Reflections on what precedes8.on the Distribution of riches among individuals.9.on the multiplication of individuals, or Population.10.Consequences & developement of the two preceding chapters11.on the employment of our riches, or Consumption.12.on the revenues & expences of governments & of their debts.13.Conclusionchap. 2. man creates nothing.he only changes the form of a thing into one more useful, ortransports it to another place where more wanting.whatever labor produces utility is productivethe only steril class are the idle a farm is a manufacting, a field an implement, or a raw material.chap.6.explainsthe  effect of increasing the nominal value of coin—of paper money.the offices of a banker—the effect of banking companies.9.the limits of populn are the means of subsistence. populn can be increased only by an increase of meansto attempt to increase them by any other means, as by forcing marriages, is barbarous destruction11.Capitalists are either the Idle, who live on their incomeor the Industrious who employ their capital in useful labor which augments the genl wealthLuxury is a substitution of useless instead of productive expence12.the Government is a great consumer, subsisting on it’s incomethe effect of taxes on the Idle class, and on the Industrious.the effects of the different modes of taxation.the expences of govmt are necessary, but unproductive, & therefore shd be as small as possiblethe mischief of public debts.—effects of public credit.whether according to the law of nations one generation can bind another?